Citation Nr: 0210862	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  94-34 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder/arm disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) from August 28, 1977, to September 9, 1977; he has 
no other verified service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the appellant's psychiatric claim in May 
1996.  In January 1998, the Board denied that claim.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court), which vacated and remanded the 
portion of the January 1998 Board decision that denied 
reopening of the appellant's claim of entitlement to service 
connection for a psychiatric disorder.  This claim is now 
returned to the Board subsequent to remand development 
consistent with the Joint Motion of the parties.  During the 
pendency of that remand the appellant perfected appeals with 
respect to the other issues listed on the first page of this 
decision.  The issue of entitlement to TDIU is discussed 
entirely in the remand portion of this decision.  



FINDINGS OF FACT

1.  In an unappealed decision dated in November 1998, the RO 
denied service connection for a right shoulder/arm disability 
and for a right knee disability.

2.  The evidence received subsequent to the November 1998 RO 
rating decision is cumulative or redundant, or is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of either the right shoulder/arm or right 
knee claim.

3.  By unappealed rating decision dated in May 1992, the RO 
denied reopening of a claim of entitlement to service 
connection for a psychiatric disorder.

4.  The evidence received subsequent to the May 1992 decision 
includes evidence that is not cumulative or redundant and 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a right shoulder/arm disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a right knee disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence has been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a psychiatric disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The Board will assume for the purposes of 
this decision that the VCAA is applicable to the appellant's 
claims to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claims to 
reopen, which were received before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which, again, provides 
that nothing in § 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  They are not applicable to the appellant's claims to 
reopen, which were received before that date.

With respect to the appellant's claims to reopen claims for 
service connection for a right shoulder/arm disability and a 
right knee disability, the record reflects that via the 
November 1998 and August 2000 rating decisions, and a 
statement of the case issued in November 2000, VA has 
notified him as to the reason those claims were denied, the 
type of evidence needed to support those claims, and the laws 
and regulations governing service connection, finality and 
the reopening of claims.  In a letter dated in April 2002, 
the RO specifically advised the appellant as to the nature of 
evidence needed to reopen his right shoulder/arm and right 
knee claims and to establish service connection, and 
indicated he should submit or identify any such evidence.  
That letter provided adequate notice that VA would help him 
secure evidence in support of this claim if he identified 
that evidence and provided the appropriate release as needed.  
He was otherwise advised of his responsibility in providing 
VA with evidence to be considered in connection with his 
claims.  In a letter dated in August 2002, the RO again 
afforded the appellant opportunity to submit additional 
evidence.  Neither the appellant nor his representative has 
identified any additional evidence or information that could 
be obtained to substantiate the application to reopen claims 
of entitlement to service connection for disabilities of the 
right shoulder/arm and right knee.  The Board is also unaware 
of any such outstanding evidence or information.  
Accordingly, the Board is satisfied that no further action is 
required to comply with the VCAA or the applicable 
implementing regulations with respect to these claims.

With respect to the appellant's claim to reopen a claim for 
service connection for psychiatric disability, as explained 
below, the Board has determined that reopening of that claim 
is warranted.  Therefore, no additional information or 
evidence is necessary to substantiate this claim to reopen.

Pertinent Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Service connection may also be 
granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131.  To establish status as a 
"veteran" based upon a period of ACDUTRA, a claimant must 
establish that he was disabled from a disease or injury 
incurred or aggravated in line of duty during that period of 
ACDUTRA.  38 U.S.C.A. §§ 101(2), (24) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1(d) (2001); 66 Fed. Reg. 48,558, 
48,560 (Sept. 21, 2001) (to be codified at 
38 C.F.R. § 3.6(a)); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  If 
the claimant does not qualify as a "veteran" with respect 
to a particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
Paulson, 7 Vet. App. at 470-71.  Nor is the claimant entitled 
to the benefit of the legal presumptions pertaining to 
service connection for certain disease and disabilities, for 
example, 38 U.S.C.A. § 1112 (West 1991 & Supp. 2001) and 38 
C.F.R. §§ 3.307, 3.309 (2001).  Biggins v. Derwinski, 
1 Vet. App. 474, 478 (1991).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a appellant's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Analysis

Right shoulder/arm and Right knee

In an unappealed rating decision dated in November 1998, the 
RO denied service connection for disabilities of the right 
shoulder/arm and right knee.  At that time the RO considered 
the appellant's service medical records as well as post-
service medical records and the appellant's statements 
received prior to November 1998.  

Service medical records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the appellant's 
right shoulder, right arm or right knee.  Also, no diagnosis 
was rendered on VA general medical examination in May 1978, 
and the appellant did not report complaints relevant to the 
right shoulder/arm or right knee at that time.

In a statement dated in 1984 the appellant reported having 
received treatment for his right shoulder.  He submitted 
medical records dated in July 1982, which included a report 
of X-ray that showed no right shoulder pathology.

Medical records dated in 1988 and through 1991 do reflect 
that the appellant presented with complaints relevant to his 
right upper extremity.  In December 1988 the appellant was 
noted to have injured his right shoulder at work in November 
1987; the impression was tenosynovitis.  X-rays taken in 
October 1989 were normal.  A November 1989 assessment was 
right shoulder synovitis.  Doppler examination conducted in 
May 1990 was negative for any arterial insufficiency.  
A report of examination dated in August 1990 includes note of 
the appellant's right upper extremity complaints, beginning 
in or around 1986; examination and testing resulted in a 
diagnosis of right thoracic outlet syndrome without inclusion 
of any medical opinion as to etiology.  The appellant's 
statements and other medical records considered by the RO in 
1998 otherwise primarily reflected findings and arguments 
pertinent to disabilities other than the right knee or right 
shoulder/arm.  

The basis for the RO's November 1998 decision is that there 
was no evidence of current right knee or right shoulder/arm 
disability found to be causally related to the appellant's 
period of ACDUTRA.

Since the November 1998 decision, records from the Social 
Security Administration (SSA), VA medical records, additional 
statements from the appellant, and private medical records 
have been received.  Some of the additionally received 
records are merely duplicative of records already in the 
claims file and considered at the time of the RO's November 
1998 decision.  These are not new.  Furthermore, a large 
portion of the additionally received statements and medical 
records, to include from SSA, are pertinent to disabilities 
other than disability of the right knee or right 
arm/shoulder.  As such they are simply not material to the 
matters of entitlement to service connection for disability 
of the right shoulder/arm or right knee.

At the time of his hearing in October 2000, the appellant 
reported that during service he fell on his leg and that 
thereafter he started having shoulder problems.  He 
complained of problems with his knee getting stiff and 
locking up on him.  He also complained of nerve pain in his 
neck and shoulder.  The appellant denied any post-service 
injuries of the right knee or right shoulder/arm.  To the 
extent such testimony is new, the record does not, in any 
case, reflect that the appellant possesses a recognized 
degree of medical knowledge to render his own opinions on 
medical diagnoses or causation competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In Hickson v. West, 
11 Vet App (1998), the Court held that lay assertions of 
medical causation cannot suffice as new and material evidence 
to reopen a claim.

Finally, the newly-associated records include records of VA 
outpatient treatment and evaluation dated in 1999 and 2000, 
which include reference to the appellant's right shoulder.  
In July 2000, the appellant was noted to have right shoulder 
rotator cuff tendonitis.  Records dated in August 2000 
document complaints of and treatment for right shoulder pain.  
The additionally received VA records do not, however, contain 
any opinion as to the etiology of current right shoulder 
disability, and further do not show any current diagnosis of 
right knee disability opined to be related to the appellant's 
period of ACDUTRA.  The additional diagnoses of a right 
shoulder disorder are thus merely cumulative of previous 
records showing the appellant to have such disability.  The 
additional records are not material since they do not suggest 
that any current right knee disability or any current 
disability of the right shoulder/arm originated in service or 
is otherwise etiologically related to service. 

Accordingly, reopening of the claim for service connection 
for right knee disability or the claim for service connection 
for right shoulder/arm disability is not in order.

Psychiatric

By unappealed rating decision dated in May 1992, the RO 
denied reopening of a claim for service connection for a 
psychiatric disorder.  The evidence received since the May 
1992 rating decision includes a June 2000 statement of Dr. 
Hurley.

The Board finds that Dr. Hurley's June 2000 statement is new 
and material.  Such is clearly not cumulative or redundant of 
evidence previously of record.  Moreover, that statement 
purports to relate currently diagnosed psychiatric disability 
to the appellant's period of ACDUTRA.  Since such is 
considered competent evidence, and insofar as the credibility 
of such is presumed for the purposes of the determination to 
reopen, the Board finds such statement is so significant that 
it must be considered to fairly decide the merits of the 
claim.  Accordingly, reopening of the claim is in order.


ORDER

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for a right shoulder/arm disability is denied.

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for a right knee disability is denied.

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for psychiatric disability is granted.


REMAND

In view of the Board's decision granting reopening of the 
appellant's claim, the RO must consider the reopened claim on 
a de novo basis.

In addition, further development of the medical evidence is 
required before the RO addresses the reopened claim.  In this 
regard, the Board notes that it is unclear whether Dr. Hurley 
reviewed the appellant's pertinent medical history, as 
documented in service medical records and other medical 
records in the claims folders, before rendering his opinion 
linking the appellant's psychiatric disorder to his brief 
period of ACDUTRA.  Notably, the evidence in the appellant's 
favor includes his uncorroborated history of having been 
discharged from service for psychiatric symptoms whereas 
service records themselves show discharge by reason of the 
appellant's inability to perform training activities and/or 
his attitude.  The medical opinion cited to reopen such claim 
fails to discuss the actual service medical documentation or 
negative post-service evidence. 

Inasmuch as the claim of entitlement to service connection 
for a psychiatric disability is intertwined with the claim of 
entitlement to TDIU, the TDIU matter is deferred pending 
completion of this remand.

Here the Board also notes that the appellant has claimed 
entitlement to benefits based on disabilities of his left 
knee, neck and back.  In the April 2000 remand, the Board 
instructed the RO to obtain clarification of the appellant's 
desire to pursue benefits on such matters.  The RO thereafter 
sent the appellant letters advising him as to prior denials 
of the left knee and back claims.  The RO did not address the 
appellant's neck claim in any notice letter and has not 
adjudicated such matter.  Further, although the appellant did 
not respond with a specific statement containing argument 
relevant to the back or left knee, additional evidence 
pertinent to those matters has since been associated with the 
claims files and both the appellant and his attorney have 
referenced back and left knee problems in continuing 
appellate statements.  Insofar as the TDIU matter is already 
deferred for additional development and insofar as any 
additional service connection claims would also be 
intertwined with that issue, the RO should take appropriate 
action to ensure that all outstanding service connection 
claims are addressed at this time.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the appellant 
to provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who have treated or evaluated him for any 
psychiatric disorder since his discharge 
from service and who possess pertinent 
records that have not already been 
associated with the claims folders.  When 
the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain any indicated 
records not already associated with the 
claims files.


2.  Then, the RO should schedule the 
appellant for a VA psychiatric 
examination.  The examination report must 
reflect that the examiner reviewed the 
claims folders, to include service 
medical records.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder originated or permanently 
increased in severity during the 
appellant's period of ACDUTRA, or is 
otherwise related to the appellant's 
period of ACDUTRA.  The complete rational 
for all opinions expressed should be 
stated in the examination report.

3.  Then, the RO should undertake any 
indicated development and adjudicate on a 
de novo basis the appellant's reopened 
claim for service connection for 
psychiatric disability.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
and his attorney should be provided a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

4.  Inasmuch as the issues of entitlement 
to service connection for disabilities of 
the left knee, back and/or neck would be 
"inextricably intertwined" with the 
issue of entitlement to TDIU, the RO 
should take appropriate adjudicative 
action, and provide the appellant and his 
attorney notice of any determination of 
such benefits and the right to appeal.  
If a timely notice of disagreement is 
filed, the appellant and his attorney 
should be furnished with a statement of 
the case and informed of the requirements 
to perfect an appeal.

5.  After deciding the above claims, the 
RO should readjudicate the issue of 
entitlement to TDIU benefits, unless it 
has been rendered moot.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
and his attorney should be provided a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  All issues properly in appellate status should be 
returned to the Board at the same time.  No action is 
required on the part of the appellant or his attorney until 
further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



